FINDINGS OF FACT AND CONCLUSIONS OF LAW
MEREDITH, Chief Judge.
This matter was tried to the Court. Findings of fact and conclusions of law are set out hereafter:

Findings of Fact

1. Tract No. OZAR 530 contains 95 acres, more or less, and is located on the east bank of Jacks Fork River, approximately one mile north of the intersection of Jacks Fork and Current Rivers. A more detailed description of this tract is set out in exhibit A-2 of the complaint.
2. The government has acquired a fee simple title to the land, subject to certain easements. The date of taking was the date of trial, November 19, 1970. The fee simple title was vested in Sidney Shedd and Pearl Shedd, his wife. The taking was for the purpose of preserving the Current River and the Jacks Fork River areas in their natural state.
*1313. The property is approximately six miles downstream from Eminence, Missouri, and about ten miles from Eminence via Highway 106 and Highway V, which are state blacktop roads. From Highway V, there is approximately two miles of road which is a private gravelled road, maintained by the landowners. There is approximately three-quarters of a mile of riverfront along the Jacks Fork River. The owner has planted a large number of small pine trees which range in diameter from two to six inches, of which approximately 40,000 are living. He has also planted a number of other evergreens, blooming tulip trees, and other plants and shrubs. The property is presently used as a commercial campsite, from which his income last year was approximately $5,000. The buildings and improvements include: two resort cabins of approximately nine hundred square feet and five hundred square feet, made of concrete block; a porch of approximately two hundred square feet; concession stand approximately three hundred square feet; museum building approximately four hundred square feet; two pavilions totaling approximately six hundred square feet; five privies; seventeen cook shelters; a six-inch drilled well, seventy feet deep, with an electric pump; gravel road; four thousand feet of fence; and two thousand feet of electrical wiring to light the premises. The Jacks Fork River running along the property has excellent fishing and gentle sloping gravel bars, with a swift clear water and an excellent pool where children can swim during the summer time.
4. One government appraiser valued the land in question at $35,000, which included $17,500 for the improvements and $17,500 for the land. Another government appraiser valued the land at $27,000, which included $15,000 for the improvements and $12,000 for the land; the land was broken down — five acres of cabin sites at $1,000 per acre = $5,000; seventeen acres of open hill land at $200 per acre = $3,400; sixty-three acres wooded hill land at $50.00 = $3,150; ten acres of sandbar at $25.00 = $250; rounded out at $12,000. The landowners’ appraiser found the market value to be $83,100, which included improvements at $40,350 and ninety-five acres of land at $450.00 per acre, for $42,750.
5. The Court finds the highest and best use of the land to be for commercial cabin sites or commercial campsites, as it is presently being used. The surrounding virgin timber and wooded areas are essential to the natural beauty of a campsite or cabin sites. The Court finds the market value of the land and improvements at the time of taking on November 19, 1970, to be $57,500. This includes $30,000 for improvements. Included in the improvements are the buildings, the pine trees, other evergreen shrubs, fence, lighting and gravel road. It also includes twenty acres of cabin sites or a campsite at $1,000 per acre, or $20,000, and seventy-five acres of woods land at $100.00 per acre, or $7,500.

Conclusions of Law

1. This Court has jurisdiction under the provisions of 28 U.S.C. § 1358, and other related statutes, and Public Law 88-492, 88th Congress, S16, which was approved August 27, 1964, 78 Stat. 608, specifically authorizing the Secretary of the Interior to acquire property along the Current River and Jacks Fork River in Missouri.
2. The Court has carefully considered sales of comparable property as introduced in evidence.
3. Judgment will be entered for the landowners in the amount of $57,500, and the United States Attorney is directed to prepare a judgment within ten days from date for entry by the Clerk in accordance with these findings.